Title: From George Washington to Charles Mynn Thruston, 28 November 1796
From: Washington, George
To: Thruston, Charles Mynn


                        
                            Gentlemen 
                            United States Novr 24. 1796.
                        
                        The approbation of my public conduct which you have been so good as to express
                            in behalf of the People of your Country, has not failed to excite the most agreeable
                            sensations, and you have made it the dearer, by the terms of personal affection with which
                            it is accompanied.
                        At all times it has been my endeavour to discern & promote the welfare of our
                            Country to the utmost of my abilities; and if in critical situations events have been
                            finally propitious, the success is to be attributed to the unceasing support of my fellow
                            Citizens, who have known how to maintain a Government made by & for themselves.
                        In the retirement so much desired, when I shall once more return to the
                            occupations of private life, it will be a never failing source of happiness to recollect,
                            the various instances in which my honest exertions to discharge the duties of public Office
                            have been more than rewarded by the benevolence of my fellow Citizens.
                        To you Gentlemen, and the people of Frederick County, I most gratefully
                            acknowledge this evidence of attachment: and long, under the blessings of a benign
                            Providence, may we all live to see our common Country, which we equally love, happy in the
                            enjoyment of its present tranquility liberty and independence.
                        
                            Go. Washington
                            
                        
                    